

Exhibit 10.1
DISTRIBUTION AGREEMENT
BY AND BETWEEN
SEACOR HOLDINGS INC.
AND
SEACOR MARINE HOLDINGS INC.
DATED AS OF MAY 10, 2017






--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
 
 
 
Page
 
 
ARTICLE I
 
 
 
 
DEFINITIONS
 
 
Section 1.1
 
General
 
1
Section 1.2
 
Reference; Interpretation
 
4
 
 
 
 
 
 
 
ARTICLE II
 
 
 
 
DISTIBUTION AND
 
 
 
 
CERTAIN COVENANTS
 
 
Section 2.1
 
Distribution
 
5
Section 2.2
 
SEACOR Determinations
 
5
Section 2.3
 
Charter; Bylaws
 
5
Section 2.4
 
Directors
 
5
Section 2.5
 
Election of Officers
 
5
Section 2.6
 
Certain Licenses and Permits
 
6
Section 2.7
 
State Securities Laws
 
6
Section 2.8
 
Listing Application; Notice to NYSE
 
6
Section 2.9
 
Removal of Certain Guarantees; Releases from Liabilities
 
6
Section 2.10
 
Corporate Names; Trademarks
 
7
Section 2.11
 
Ancillary Agreements
 
7
Section 2.12
 
Acknowledgment by SEACOR Marine
 
7
Section 2.13
 
Release
 
7
Section 2.14
 
Discharge of Liabilities
 
8
Section 2.15
 
Further Assurances
 
8
 
 
 
 
 
 
 
ARTICLE III
 
 
 
 
INDEMNIFICATION
 
 
Section 3.1
 
Indemnification by SEACOR
 
8
Section 3.2
 
Indemnification by SEACOR Marine
 
9
Section 3.3
 
Procedures for Indemnification
 
9
Section 3.4
 
Indemnification Payments
 
10
 
 
 
 
 
 
 
ARTICLE IV
 
 
 
 
ACCESS TO INFORMATION
 
 
Section 4.1
 
Provision of Corporate Records
 
10
Section 4.2
 
Access to Information
 
11
Section 4.3
 
Witnesses; Documents and Cooperation in Actions
 
11
Section 4.4
 
Confidentiality
 
11
Section 4.5
 
Privileged Matters
 
12
Section 4.6
 
Ownership of Information
 
13
Section 4.7
 
Cost of Providing Records and Information
 
13
Section 4.8
 
Retention of Records
 
13
Section 4.9
 
Other Agreements Providing for Exchange of Information
 
13
Section 4.10
 
Policies and Best Practices
 
13
Section 4.11
 
Compliance with Laws and Agreements
 
13



i

--------------------------------------------------------------------------------




 
 
ARTICLE V
 
 
 
 
MISCELLANEOUS
 
 
Section 5.1
 
Complete Agreement; Construction
 
13
Section 5.2
 
Ancillary Agreements
 
13
Section 5.3
 
Counterparts
 
14
Section 5.4
 
Survival of Agreements
 
14
Section 5.5
 
Distribution Expenses
 
14
Section 5.6
 
Notices
 
14
Section 5.7
 
Waivers
 
14
Section 5.8
 
Amendments
 
14
Section 5.9
 
Assignment
 
14
Section 5.10
 
Successors and Assigns
 
14
Section 5.11
 
Termination
 
14
Section 5.12
 
Subsidiaries
 
15
Section 5.13
 
Third Party Beneficiaries
 
15
Section 5.14
 
Title and Headings
 
15
Section 5.15
 
Schedules
 
15
Section 5.16
 
Governing Law
 
15
Section 5.17
 
Waiver of Jury Trial
 
15
Section 5.18
 
Specific Performance
 
15
Section 5.19
 
Severability
 
15





ii

--------------------------------------------------------------------------------





DISTRIBUTION AGREEMENT
This Distribution Agreement (this “Agreement”), is dated as of May 10, 2017, by
and between SEACOR Holdings Inc., a Delaware corporation (“SEACOR”), and SEACOR
Marine Holdings Inc., a Delaware corporation and a wholly owned subsidiary of
SEACOR (“SEACOR Marine” and, together with SEACOR, the “Parties”).
WHEREAS, the Board of Directors of SEACOR has determined that it is in the best
interests of SEACOR and its stockholders to separate the business of SEACOR
Marine, all as more fully described in the Registration Statement (the “SEACOR
Marine Business”), from SEACOR’s other businesses on the terms and conditions
set forth herein;
WHEREAS, the Board of Directors of SEACOR has authorized the distribution to the
holders of the issued and outstanding shares of common stock, par value $0.01
per share, of SEACOR (the “SEACOR Common Stock”) as of the Distribution Record
Date of all of the issued and outstanding shares of common stock, par value
$0.01 per share, of SEACOR Marine (each such share is individually referred to
as a “SEACOR Marine Share” and collectively referred to as the “SEACOR Marine
Common Stock”) of, for every one share of SEACOR Common Stock, one SEACOR Marine
Share multiplied by a fraction, the numerator of which is 17,671,356 and the
denominator of which is the number of shares of SEACOR common stock outstanding
on the Distribution Date (the “Distribution”);
WHEREAS, the Boards of Directors of SEACOR and SEACOR Marine have each
determined that the Distribution, the other transactions contemplated by this
Agreement and the Ancillary Agreements are in the best interests of their
respective companies and stockholders, as applicable, and have approved this
Agreement and each of the Ancillary Agreements; and
WHEREAS, the Parties have determined to set forth the principal corporate and
other transactions required to effect the Distribution and to set forth other
agreements that will govern certain other matters prior to and following the
completion of the Distribution.
NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, the Parties hereby agree as follows:

ARTICLE I
DEFINITIONS

Section 1.1    General
Unless otherwise defined herein or unless the context otherwise requires, as
used in this Agreement, the following terms shall have the following meanings:
“Action” shall mean any demand, action, suit, arbitration, inquiry, proceeding
or investigation, audit, counter suit, hearing or litigation of any nature,
whether administrative, civil, criminal, regulatory or otherwise, by or before
any Governmental Authority or any arbitration or mediation tribunal.
“Affiliate” shall mean, when used with respect to any specified Person, a Person
that directly or indirectly controls, is controlled by, or is under common
control with such specified Person. As used herein, “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities or other interests, by contract or otherwise.
Unless explicitly provided herein to the contrary, for purposes of this
Agreement, SEACOR shall not be deemed to be an Affiliate of SEACOR Marine or any
of its Subsidiaries, and SEACOR Marine shall not be deemed to be an Affiliate of
SEACOR or any of its Subsidiaries (not including SEACOR Marine or any of its
Subsidiaries).
“Agent” shall have the meaning set forth in Section 2.1(a).
“Agreement” shall have the meaning set forth in the preamble to this Agreement.
“Ancillary Agreements” shall mean all of the written agreements, instruments,
understandings, assignments or other arrangements (other than this Agreement)
entered into by the Parties or any other member of the SEACOR Marine Group in
connection with the transactions contemplated hereby, including the Transition
Services Agreements, the Employee Matters Agreement and the Tax Matters
Agreement.
“Applicable Rate” shall mean the rate of interest per annum announced from time
to time by the Wall Street Journal as the “prime rate” at large U.S. money
center banks.
“Business Day” shall mean any day other than a Saturday, Sunday or a day on
which commercial banking institutions located in the City of New York are
authorized or obligated by Law or executive order to close.
“Commission” shall mean the United States Securities and Exchange Commission.
“Distribution” shall have the meaning set forth in the recitals to this
Agreement.


1

--------------------------------------------------------------------------------




“Distribution Date” shall mean such date as may be determined by the Board of
Directors of SEACOR or a committee of such Board of Directors, as the date as of
which the Distribution shall be effected.
“Distribution Record Date” shall mean such date as may be determined by the
Board of Directors of SEACOR or a committee of such Board of Directors, as the
record date for the Distribution.
“Excess Securities” shall have the meaning set forth in Section 2.1(b).
“Effective Time” shall mean 11:59 p.m., New York City time, on the Distribution
Date.
“Employee Matters Agreement” shall mean the Employee Matters Agreement by and
between SEACOR and SEACOR Marine, which agreement shall be entered into prior to
or on the Distribution Date.
“Environmental Laws” shall mean any and all federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, principles of common law,
judgments, orders, decrees, permits, concessions, grants, franchises, licenses,
agreements or other governmental restrictions (including without limitation the
Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.
9601, et. seq.), whether now or hereafter in existence, relating to the
environment, natural resources, human health or safety, endangered or threatened
species of fish, wildlife and plants, or to emissions, discharges or releases of
pollutants, contaminants, petroleum or petroleum products, chemicals or
industrial, toxic or hazardous substances or wastes into the environment
(including without limitation indoor or outdoor air, surface water, groundwater
and surface or subsurface soils), or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of pollutants, contaminants, petroleum or petroleum products, chemicals
or industrial, toxic or hazardous substances or wastes or the investigation,
cleanup or other remediation thereof.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
together with the rules and regulations promulgated thereunder.
“Governmental Authority” shall mean any federal, state, local, foreign or
international court, government, department, commission, board, bureau, agency,
official, NYSE or other regulatory, administrative or governmental authority.
“Group” shall mean, as applicable, the SEACOR Marine Group or the SEACOR Group.
“Indemnifiable Losses” shall mean any and all Liabilities, costs or expenses
(including out-of-pocket attorneys’ fees and any and all out-of-pocket expenses)
incurred in investigating, preparing for or defending against any Actions or
potential Actions or in settling any Action or potential Action or in satisfying
any judgment, fine, amount or penalty rendered in or resulting from any Action.
“Indemnifying Party” shall have the meaning set forth in Section 3.3(a)(i).
“Indemnitee” shall have the meaning set forth in Section 3.3(a)(i).
“Investment Agreement” means the Investment Agreement, dated November 30, 2015,
by and among SEACOR, SEACOR Marine and the investors party thereto.
“Investor” shall have the meaning set forth in the Investment Agreement.
“Law” shall mean all laws, statutes and ordinances and all regulations, rules
and other pronouncements of Governmental Authorities having the effect of law of
the United States of America, any foreign country, or any domestic or foreign
state, province, commonwealth, city, country, municipality, territory,
protectorate, possession or similar instrumentality, or any Governmental
Authority thereof.
“Liabilities” shall mean any and all debts, liabilities, obligations,
responsibilities, Losses, damages (whether compensatory, punitive or treble),
fines, penalties and sanctions, absolute or contingent, matured or unmatured,
liquidated or unliquidated, foreseen or unforeseen, joint, several or
individual, asserted or unasserted, accrued or unaccrued, known or unknown,
whenever arising, including without limitation those arising under or in
connection with any Law (including any Environmental Law), Action, threatened
Action, order or consent decree of any Governmental Authority or any award of
any arbitration tribunal, and those arising under any contract, guarantee,
commitment or undertaking, whether sought to be imposed by a Governmental
Authority, private party, or party to this Agreement, whether based in contract,
tort, implied or express warranty, strict liability, criminal or civil statute,
or otherwise, and including any costs, expenses, interest, attorneys’ fees,
disbursement and expense of counsel, expert and consulting fees and costs
related thereto or to the investigation or defense thereof.
“Losses” shall mean all losses, damages, claims, demands, judgments or
settlements of any nature or kind, known or unknown, fixed, accrued, absolute or
contingent, liquidated or unliquidated, including all reasonable costs and
expenses (legal, accounting or otherwise as such costs are incurred) relating
thereto, suffered by an Indemnitee.
“NYSE” shall mean the New York Stock Exchange.
“Outside Notice Date” shall have the meaning set forth in Section 3.3(a)(i).


2

--------------------------------------------------------------------------------




“Parties” shall have the meaning set forth in the preamble to this Agreement.
“Person” shall mean any natural person, corporation, business trust, limited
liability company, joint venture, association, company, partnership or
government, or any agency or political subdivision thereof.
“Records” shall have the meaning set forth in Section 4.1(a).
“Registration Statement” shall mean the registration statement on Form 10 filed
by SEACOR Marine with the Commission to effect the registration of the SEACOR
Marine Shares pursuant to the Exchange Act.
“Releasee” shall have the meaning set forth in Section 2.13.
“Releasor” shall have the meaning set forth in Section 2.13.
“Representative” shall mean, with respect to any Person, any of such Person’s
directors, officers, employees, agents, consultants, advisors, accountants,
attorneys and representatives.
“SEACOR” shall have the meaning set forth in the preamble to this Agreement.
“SEACOR Business” shall mean each and every business conducted at any time by
SEACOR or any Subsidiary controlled by SEACOR, except the SEACOR Marine
Business.
“SEACOR Common Stock” shall have the meaning set forth in the recitals to this
Agreement.
“SEACOR Group” means SEACOR and each Person that is a Subsidiary of SEACOR
immediately after the Distribution Date.
“SEACOR Indemnitee” shall mean:
(a)SEACOR and each Affiliate thereof after giving effect to the Distribution;
and
(b)each of the respective Representatives of any of the entities described in
the immediately preceding clause (a) and each of the heirs, executors,
successors and assigns of any of such Representatives, except in the case of
clauses (a) and (b), the SEACOR Marine Indemnitees; provided, however, that a
Person who was a Representative of SEACOR or an Affiliate thereof may be a
SEACOR Indemnitee in that capacity notwithstanding that such Person may also be
a SEACOR Marine Indemnitee.
“SEACOR Liabilities” shall mean:
(a)any and all Liabilities (other than Taxes that are specifically covered by
the Tax Matters Agreement) that are expressly contemplated by this Agreement or
any Ancillary Agreement (or the schedules hereto or thereto) as Liabilities to
be assumed by SEACOR and all Liabilities of any member of the SEACOR Group under
this Agreement or any of the Ancillary Agreements; and
(b)all Liabilities (other than Taxes that are specifically covered by the Tax
Matters Agreement, and other than Liabilities that are SEACOR Marine
Liabilities), if and to the extent relating to, arising out of or resulting
from:
(i)the ownership or operation of the SEACOR Business (including any discontinued
business or any business which has been sold or transferred) as conducted at any
time prior to, on or after the Distribution Date; or
(ii) the ownership or operation of any business conducted by SEACOR or any
SEACOR Subsidiary at any time prior to, on or after the Distribution Date.
Notwithstanding the foregoing, the SEACOR Liabilities shall not include any
Liabilities that are expressly contemplated by this Agreement or any Ancillary
Agreement (or the schedules hereto or thereto) as Liabilities of SEACOR Marine
or any member of the SEACOR Marine Group.
“SEACOR Marks” shall include all names, logos or trademarks of SEACOR or its
Affiliates (other than SEACOR Marine), all intellectual property rights therein
and all trademarks and logos comprised of or derivative of any of the foregoing.
“SEACOR Subsidiaries” shall mean all of the Subsidiaries of SEACOR.
“SEACOR Marine” shall have the meaning set forth in the preamble to this
Agreement.
“SEACOR Marine Assets” shall mean the assets transferred or assigned (whether
directly or indirectly) from SEACOR to SEACOR Marine.
“SEACOR Marine Business” shall have the meaning set forth in the recitals to
this Agreement.
“SEACOR Marine Common Stock” shall have the meaning set forth in the recitals to
this Agreement.
“SEACOR Marine Group” means SEACOR Marine and each Person that is a Subsidiary
of SEACOR Marine immediately after the Distribution Date.


3

--------------------------------------------------------------------------------




“SEACOR Marine Indemnitees” shall mean:
(a)SEACOR Marine and each Affiliate thereof after giving effect to the
Distribution; and
(b)each of the respective Representatives of any of the entities described in
the immediately preceding clause (a) and each of the heirs, executors,
successors and assigns of any of such Representatives, except in the case of
clauses (a) and (b), the SEACOR Indemnitees; provided, however, that a Person
who was a Representative of SEACOR Marine or an Affiliate thereof may be a
SEACOR Marine Indemnitee in that capacity notwithstanding that such Person may
also be a SEACOR Indemnitee.
“SEACOR Marine Liabilities” shall mean:
(a)any and all Liabilities (other than Taxes that are specifically covered by
the Tax Matters Agreement) that are expressly contemplated by this Agreement or
any Ancillary Agreement (or the schedules hereto or thereto) as Liabilities to
be assumed by SEACOR Marine or any member of the SEACOR Marine Group, and all
Liabilities of any member of the SEACOR Marine Group under this Agreement or any
of the Ancillary Agreements; and
(b)all Liabilities (other than Taxes that are specifically covered by the Tax
Matters Agreement), if and to the extent relating to, arising out of or
resulting from:
(i)the ownership or operation of the SEACOR Marine Business (including any
discontinued business or any business which has been sold or transferred), as
conducted at any time prior to, on or after the Distribution Date; or
(ii)the ownership or operation of any business conducted by SEACOR Marine or any
SEACOR Marine Subsidiary at any time prior to, on or after the Distribution
Date.
Notwithstanding the foregoing, the SEACOR Marine Liabilities shall not include
any Liabilities that are expressly contemplated by this Agreement or any
Ancillary Agreement (or the schedules hereto or thereto) as Liabilities of
SEACOR.
“SEACOR Marine Marks” shall include all names, logos or trademarks of the SEACOR
Marine Group or used in the SEACOR Marine Business, including all intellectual
property rights therein and all trademarks and logos comprised of or derivative
of any of the foregoing.
“SEACOR Marine Share” shall have the meaning set forth in the recitals to this
Agreement.
“SEACOR Marine Subsidiaries” shall mean all of the Subsidiaries of SEACOR
Marine.
“Subsidiary” shall mean with respect to any specified Person, any corporation or
other legal entity of which such Person or any of its Subsidiaries controls or
owns, directly or indirectly, more than 50% of the stock or other equity
interests entitled to vote on the election of members to the board of directors
or similar governing body or, in the case of a Person with no governing body,
more than 50% of the equity or voting interests.
“Tax” shall have the meaning set forth in the Tax Matters Agreement.
“Tax Matters Agreement” shall mean the Tax Matters Agreement by and between
SEACOR and SEACOR Marine, which agreement shall be entered into prior to or on
the Distribution Date.
“Third Party” shall mean any Person who is not a Party to this Agreement.
“Third-Party Claim” shall have the meaning set forth in Section 3.3(a).
“Transition Services Agreements” shall mean the (i) Transition Services
Agreement by and between SEACOR and SEACOR Marine pursuant to which SEACOR will
be providing services to SEACOR Marine and (ii) Transition Services Agreement by
and between SEACOR Marine and SEACOR pursuant to which SEACOR Marine will be
providing serivces to SEACOR, which agreements shall be entered into prior to or
on the Distribution Date.

Section 1.2    Reference; Interpretation
References in this Agreement to any gender include references to all genders,
and references to the singular include references to the plural and vice versa.
The words “include,” “includes” and “including” when used in this Agreement
shall be deemed to be followed by the phrase “without limitation.” Unless the
context otherwise requires, references in this Agreement to Articles, Sections
and Schedules shall be deemed to be references to Articles and Sections of, and
Schedules to, this Agreement. Unless the context otherwise requires, the words
“hereof”, “hereby” and “herein” and words of similar meaning when used in this
Agreement refer to this Agreement in its entirety and not to any particular
Article, Section or provision of this Agreement. Neither this Agreement nor any
Ancillary Agreement shall be construed against either Party as the principal
draftsperson hereof or thereof.


4

--------------------------------------------------------------------------------





ARTICLE II
DISTIRBUTION AND
CERTAIN COVENANTS

Section 2.1    Distribution
(a)On or prior to the Distribution Date, SEACOR shall deliver to SEACOR’s stock
transfer agent (the “Agent”) a single stock certificate representing all of the
issued and outstanding SEACOR Marine Shares, in each case, endorsed by SEACOR in
blank, for the benefit of the holders of SEACOR Common Stock, and SEACOR shall
instruct the Agent to distribute, on or as soon as practicable following the
Distribution Date, such number of the SEACOR Marine Shares to holders of record
of shares of SEACOR Common Stock on the Distribution Record Date, all as further
contemplated by the Registration Statement and hereby. SEACOR Marine shall
provide any share certificates that the Agent shall require in order to effect
the Distribution. The Distribution shall be effective at the Effective Time.
(b)The SEACOR Marine Shares issued in the Distribution are intended to be
distributed only pursuant to a book entry system. SEACOR shall instruct the
Agent to deliver the SEACOR Marine Common Stock previously delivered to the
Agent to a depositary and to mail to each holder of record of SEACOR Common
Stock on the Distribution Record Date, a statement of the SEACOR Marine Common
Stock credited to such holder’s account. If following the Distribution a holder
of SEACOR Marine Common Stock requests physical certificates instead of
participating in the book entry system, the Agent shall issue certificates for
such shares. In lieu of fractional shares, each holder that would otherwise
receive a fractional share shall be paid an amount in cash (without interest)
equal to such holder’s proportionate interest in the net proceeds from the sale
or sales by the Agent in accordance with the provisions of this Section 2.1(b),
on behalf of all such holders, of the Excess Securities. As soon as reasonably
practicable following the Effective Time, the Agent shall determine the excess
of (x) the aggregate number of SEACOR Marine Shares (including fractional
shares) that would otherwise be distributed in the Distribution to the holders
of SEACOR Common Stock over (y) the aggregate number of whole SEACOR Marine
Shares to which the holders of SEACOR Common Stock are entitled pursuant to this
Section 2.1 (such excess being herein called the “Excess Securities”) and the
Agent, as agent for the holders of SEACOR Marine Common Stock, shall sell the
Excess Securities at the prevailing prices on the NYSE. The sale of the Excess
Securities by the Agent shall be executed on the NYSE through one or more member
firms of the NYSE and shall be executed in round lots to the extent practicable.
The Agent shall deduct from the proceeds of sale of the Excess Securities all
commissions, transfer taxes and other out-of-pocket transaction costs, including
the expenses and compensation of the Agent, incurred in connection with such
sale of Excess Securities. Until the net proceeds of such sale of Excess
Securities have been paid to the holders of SEACOR Marine Common Stock, the
Agent shall hold such proceeds in trust for such stockholders. As soon as
reasonably practicable after the determination of the amount of cash to be paid
to holders of SEACOR Marine Common Stock for any fractional shares, the Agent
shall make available in accordance with this Agreement such amounts to such
stockholders.

Section 2.2    SEACOR Determinations
As between SEACOR and SEACOR Marine, SEACOR shall have the sole and absolute
discretion to determine whether to proceed with all or part of the Distribution
and all terms thereof, including the form, structure and terms of any
transaction(s) and/or offering(s) to effect the Distribution and the timing of
and conditions to the consummation of the Distribution. SEACOR Marine shall
cooperate with SEACOR in all respects to accomplish the Distribution and shall,
at SEACOR’s direction, promptly take any and all actions necessary or desirable
to effect the Distribution. Subject to the Investor’s consent under the
Investment Agreement, SEACOR shall select any investment banker(s), underwriters
and manager(s) in connection with the Distribution, as well as any financial
printer, solicitation and/or exchange agent and outside counsel for SEACOR
Marine, provided SEACOR Marine acknowledges that it has been afforded the
opportunity to seek the advice and assistance of its own separate counsel in
connection with the Distribution and the negotiation and preparation of this
Agreement and the Ancillary Agreements.

Section 2.3    Charter; Bylaws
The Certificate of Incorporation and Bylaws of SEACOR Marine, as currently in
effect, shall not be modified or amended prior to the Distribution.

Section 2.4    Directors
On or prior to the Distribution Date, SEACOR and SEACOR Marine shall have taken
all necessary action to cause the Board of Directors of SEACOR Marine to consist
of the individuals selected by SEACOR as directors of SEACOR Marine as of
immediately following the Effective Time, subject to the Investor’s rights under
Section 3.01(d) of the Investment Agreement.

Section 2.5    Election of Officers
On or prior to the Distribution Date, SEACOR Marine shall take all actions
necessary and desirable so that as of the Distribution Date the officers of
SEACOR Marine will be the officers selected by SEACOR.


5

--------------------------------------------------------------------------------





Section 2.6    Certain Licenses and Permits
On or prior to the Distribution Date or as soon as reasonably practicable
thereafter, SEACOR shall use its reasonable best efforts to transfer or cause to
be transferred any transferable licenses, permits and authorizations issued by
any Governmental Authority that relate to the SEACOR Marine Business but which
are held in the name of the SEACOR Marine Group, or in the name of any employee,
officer, director, stockholder or agent of the SEACOR Group, or otherwise, to
the appropriate member of the SEACOR Marine Group or an appropriate employee,
officer, director or agent of the SEACOR Marine Group.

Section 2.7    State Securities Laws
Prior to the Distribution Date, SEACOR and SEACOR Marine shall take all such
action as may be necessary or appropriate under the securities or blue sky laws
of states or other political subdivisions of the United States of America in
order to effect the Distribution.

Section 2.8    Listing Application; Notice to NYSE
(a)Prior to the Distribution Date, SEACOR and SEACOR Marine shall prepare and
file with the NYSE a listing application and related documents and shall take
all such other actions with respect thereto as shall be necessary or desirable
in order to cause the NYSE to list on or prior to the Distribution Date, subject
to official notice of issuance, the SEACOR Marine Shares.
(b)Prior to the Distribution, SEACOR shall, to the extent possible, give the
NYSE not less than 10 days’ advance notice of the Distribution Record Date in
compliance with Rule 10b-17 under the Exchange Act.

Section 2.9    Removal of Certain Guarantees; Releases from Liabilities
(a)Except as otherwise specified in any Ancillary Agreement, (i) in the event
that at any time before or after the Distribution Date, SEACOR or SEACOR Marine
identifies any SEACOR Marine Liability for which SEACOR is a guarantor or
obligor, SEACOR Marine shall use its commercially reasonable efforts to have, as
soon as reasonably practicable, SEACOR removed as guarantor of or obligor for
any such Liability of SEACOR Marine, and (ii) in the event that at any time
before or after the Distribution Date, SEACOR or SEACOR Marine identifies any
SEACOR Liability for which any member of the SEACOR Marine Group is a guarantor
or obligor, SEACOR shall use its commercially reasonable efforts to have, as
soon as reasonably practicable, any such member of the SEACOR Marine Group
removed as guarantor of or obligor for any such Liability of SEACOR.
(b)If either Party is unable to obtain, or to cause to be obtained, any such
required removal as set forth in Section 2.9(a), the guarantor or obligor shall
continue to be bound as such and, unless not permitted by Law or the terms
thereof, the applicable Party shall use commercially reasonable efforts to cause
the relevant beneficiary to cause one of its Affiliates, as agent or
subcontractor for such guarantor or obligor to pay, perform and discharge fully
all the obligations or other Liabilities of the relevant guarantor or obligor
thereunder from and after the date hereof.
(c)If (i) SEACOR Marine is unable to obtain, or to cause to be obtained, any
such required removal as set forth in Section 2.9(a), or (ii) SEACOR Marine
Liabilities arise from and after the Effective Time but before SEACOR, if it is
a guarantor or obligor with reference to any such SEACOR Marine Liability, is
removed pursuant to Section 2.9(a), then (x) SEACOR shall be indemnified by
SEACOR Marine for all Liabilities incurred by it in its capacity as guarantor or
obligor and (y) SEACOR Marine shall pay to SEACOR a fee in respect of any
guarantees that remain in place after the Distribution Date, at the rate of 0.5%
(50 basis points) per annum of the aggregate amount guaranteed by SEACOR (or any
member of the SEACOR Group) from time to time. Without limiting the foregoing,
SEACOR Marine shall, or shall cause a member of the SEACOR Marine Group to,
reimburse SEACOR as soon as practicable (but in no event later than 30 days)
following delivery by SEACOR to SEACOR Marine of notice of a payment made
pursuant to this Section 2.9 in respect of SEACOR Marine Liabilities.
(d)If (i) SEACOR is unable to obtain, or to cause to be obtained, any such
required removal as set forth in Section 2.9(a), or (ii) SEACOR Liabilities
arise from and after the Effective Time but before SEACOR Marine, if it is a
guarantor or obligor with reference to any such SEACOR Marine Liability, is
removed pursuant to Section 2.9(a), then SEACOR Marine shall be indemnified by
SEACOR for all Liabilities incurred by it in its capacity as guarantor or
obligor. Without limiting the foregoing, SEACOR shall, or shall cause a member
of the SEACOR Group to, reimburse SEACOR Marine as soon as practicable (but in
no event later than 30 days) following delivery by SEACOR Marine to SEACOR of
notice of a payment made pursuant to this Section 2.9 in respect of SEACOR
Liabilities.
(e)In the event that at any time before or after the Distribution Date SEACOR
identifies any letters of credit, interest rate or foreign exchange contracts,
surety bonds or other contracts (excluding guarantees) that relate to the SEACOR
Marine Business but for which a member of the SEACOR group has contingent,
secondary, joint, several or other Liability of any nature whatsoever, SEACOR
Marine shall, at its expense, take such actions and enter into such agreements
and arrangements as SEACOR may reasonably request to effect the release or
substitution of SEACOR (or a member of the SEACOR Group).


6

--------------------------------------------------------------------------------




(f)In the event that at any time before or after the Distribution Date SEACOR
Marine identifies any letters of credit, interest rate or foreign exchange
contracts, surety bonds or other contracts (excluding guarantees) that relate
primarily to the SEACOR Business but for which a member of the SEACOR Marine
Group has contingent, secondary, joint, several or other Liability of any nature
whatsoever, SEACOR shall, at its expense, take such actions and enter into such
agreements and arrangements as SEACOR Marine may reasonably request to effect
the release or substitution of SEACOR Marine (or a member of the SEACOR Marine
Group).
(g)At and after the Effective Time, the Parties shall use commercially
reasonable efforts to obtain, or cause to be obtained, any consent, substitution
or amendment required to novate, assign or extinguish all SEACOR Marine
Liabilities and SEACOR Liabilities of any nature whatsoever transferred under
this Agreement or an Ancillary Agreement, or to obtain in writing the
unconditional release of the assignor so that in each such case, SEACOR (or an
appropriate member of the SEACOR Group) shall be solely responsible for the
SEACOR Liabilities and SEACOR Marine (or an appropriate member of the SEACOR
Marine Group) shall be solely responsible for the SEACOR Marine Liabilities;
provided, however, that no Party shall be obligated to pay any consideration
therefor (except for filing fees or other similar charges) to any Third Party
from whom such consent, substitution, amendment or release is requested. Whether
or not any such consent, substitution, amendment or release is obtained, nothing
in this Section 2.9 shall in any way limit the obligations of the parties under
Article III. If, as and when it becomes possible to delegate, assign, novate or
extinguish any SEACOR Marine Liabilities or SEACOR Liabilities in accordance
with the terms hereof, the Parties shall promptly sign all such documents and
perform all such other acts as may be necessary to give effect to such
delegation, novation, extinction or other release; provided, however, that no
Party shall be obligated to pay any consideration therefor.

Section 2.10    Corporate Names; Trademarks
The parties acknowledge that, prior to the Distribution Date, SEACOR will have
transferred to SEACOR Marine the SEACOR Marine Marks but will be granted the
perpetual right to use the SEACOR Marks prior to, on and after the Distribution
Date.

Section 2.11    Ancillary Agreements
Prior to the Distribution Date, each of SEACOR and SEACOR Marine shall enter
into the Ancillary Agreements and any other agreements in respect of the
Distribution reasonably necessary or appropriate in connection with the
transactions contemplated hereby and thereby.

Section 2.12.    Acknowledgment by SEACOR Marine
SEACOR Marine, on behalf of itself and all members of the SEACOR Marine Group,
acknowledges, understands and agrees that, except as expressly set forth herein
or in any Ancillary Agreement, (a) none of SEACOR or any other Person has, in
this Agreement or in any other agreement or document, or otherwise, made any
representation or warranty of any kind whatsoever, express or implied, to SEACOR
Marine or any member of the SEACOR Marine Group or to any director, officer,
employee or agent thereof in any way with respect to any of the transactions
contemplated hereby or the business, assets, condition or prospects (financial
or otherwise) of, or any other matter involving, the assets, Liabilities or
businesses of SEACOR or any member of the SEACOR Group, SEACOR Marine or any
member of the SEACOR Marine Group, any SEACOR Marine Assets, any SEACOR Marine
Liabilities or the SEACOR Marine Business, and (b) none of SEACOR or any other
Person has made or makes any representation or warranty with respect to the
Distribution or the entering into of this Agreement or the Ancillary Agreements
or the transactions contemplated hereby and thereby. Except as expressly set
forth herein or in any other Ancillary Agreement, SEACOR Marine and each member
of the SEACOR Marine Group shall bear the economic and legal risk that the
SEACOR Marine Assets shall prove to be insufficient or that the title of any
member of the SEACOR Marine Group to any SEACOR Marine Assets shall be other
than good and marketable and free from encumbrances. The provisions of any
related assignment agreement or other related documents are expressly subject to
this Section 2.12 and to Section 2.13.

Section 2.13    Release
SEACOR Marine agrees that for itself and for its predecessors, Subsidiaries,
departments, divisions and sections and for their successors, Affiliates, heirs,
assigns, executors, administrators, Representatives, partners and stockholders
(individually, each a “Releasor” and collectively, the “Releasors”), in
consideration for the obligations and agreements of SEACOR hereunder, that,
effective as of the Effective Time, it shall, through no further act of such
Releasee, release, waive and forever discharge SEACOR and its predecessors,
Subsidiaries, departments, divisions, sections, successors, Affiliates, heirs,
assigns, executors, administrators, Representatives, partners and stockholders
(individually, each a “Releasee” and collectively, the “Releasees”) from, and
shall, in addition to other obligations under Article III, indemnify and hold
harmless all such Persons against and from, all Liabilities of every name and
nature, in law or equity, known or unknown, which against any Releasee, a
Releasor ever had, now has or hereafter can, shall or may have by reason of any
matter, act, omission, conduct, transaction or occurrence from the beginning of
the world up to and including the Distribution Date for, upon, by reason of,
asserted in or arising out of, or related to:


7

--------------------------------------------------------------------------------




(a)the management of the business and affairs of SEACOR Marine (and its
predecessors, Subsidiaries and Affiliates) and the SEACOR Marine Business on or
prior to the Distribution Date;
(b)except as otherwise expressly provided under any Ancillary Agreement, the
terms of this Agreement, the Ancillary Agreements, the Distribution, the
Certificate of Incorporation or the Bylaws of SEACOR Marine; and
(c)except as otherwise expressly provided under any Ancillary Agreement, any
other decision that may have been made, or any action taken, relating to SEACOR
Marine (and its predecessors, subsidiaries and Affiliates) or the Distribution.
The term “Releasee” is expressly intended to include any person who served as an
incorporator, director, officer, employee, agent or attorney of SEACOR Marine on
or prior to the Distribution Date at the request of SEACOR. Each Releasor
expressly covenants and agrees never to institute, or participate (including as
a member of a class) in, any Action against any Releasee, in any court or forum,
directly or indirectly, regarding or relating to the matters released through
this Release, and further covenants and agrees that this Release is a bar to any
such Action. For the avoidance of doubt, the purpose of this Section 2.13 is to
make clear the intent of the Parties that, following the Distribution Date, the
only Liability that any Releasee shall have to any Releasor shall be its
obligation to perform its obligations under and pursuant to the terms of this
Agreement, the Ancillary Agreements and any other agreements to which the
Releasee and the Releasor are parties and there shall be no Liability in respect
of any event, occurrence, action or inaction on or prior to the Distribution
Date. The release in this Section 2.13 shall not extend to any Liabilities owed
by a Releasee to a Releasor in the Releasor’s capacity as a director, officer,
employee or other Representative or stockholder of Releasee nor shall it release
any Liabilities or obligations under this Agreement or any Ancillary Agreements
or any other agreements to which the Releasee and the Releasor are parties.

Section 2.14    Discharge of Liabilities
Except as otherwise expressly provided herein or in any of the Ancillary
Agreements:
(a)From and after the Effective Time, (i) SEACOR shall, and shall cause each
member of the SEACOR Group to, assume, pay, perform and discharge all SEACOR
Liabilities in the ordinary course of business, consistent with past practice
and (ii) SEACOR Marine shall, and shall cause each member of the SEACOR Marine
Group to, assume, pay, perform and discharge all SEACOR Marine Liabilities in
the ordinary course of business, consistent with past practice. The agreements
in this Section 2.14 are made by each Party for the sole and exclusive benefit
of the other Party. To the extent reasonably requested to do so by the other
Party, each Party agrees to execute and deliver such documents, in a form
reasonably satisfactory to such Party, as may be reasonably necessary to
evidence the assumption of any Liabilities hereunder.
(b)All intercompany trade, accounts receivable and accounts payable between any
member of the SEACOR Group and any member of the SEACOR Marine Group in
existence at the Effective Time shall be paid and performed in accordance with
their terms.

Section 2.15    Further Assurances
If at any time after the Effective Time any further action is reasonably
necessary or desirable to consummate and make effective the transactions
contemplated by this Agreement and the Ancillary Agreements, the proper officers
of each Party shall take all such necessary action and do and perform all such
acts and things, and execute and deliver all such agreements, assurances to the
extent reasonably requested to do so by the other Party, each Party agrees to
execute and deliver such documents, in a form reasonably satisfactory to such
Party, as may be reasonably necessary to evidence the assumption of any
Liabilities hereunder. Without limiting the foregoing, each Party shall use its
commercially reasonable efforts promptly to obtain all consents and approvals,
to enter into all agreements and to make all filings and applications that may
be required for the consummation of the transactions contemplated by this
Agreement and the Ancillary Agreements, including all applicable filings with,
and approvals from, any Governmental Authority.

ARTICLE III
INDEMNIFICATION

Section 3.1    Indemnification by SEACOR
Except as otherwise specifically set forth in any provision of this Agreement
from and after the Distribution Date, SEACOR shall indemnify, defend and hold
harmless the SEACOR Marine Indemnitees from and against any and all
Indemnifiable Losses of the SEACOR Marine Indemnitees to the extent arising out
of, by reason of or otherwise in connection with (a) the SEACOR Liabilities or
alleged SEACOR Liabilities, including any breach by and member of the SEACOR
Group of any provision of this Section 3.1 and (b) any breach by any member of
the SEACOR Group of this Agreement. This Agreement is not intended to address,
and should not be interpreted to address, the matters specifically and expressly
covered by the Ancillary Agreements unless such Ancillary Agreement expressly
provides that this Agreement applies to any matter in such Ancillary Agreement.


8

--------------------------------------------------------------------------------





Section 3.2    Indemnification by SEACOR Marine
Except as otherwise specifically set forth in any provision of this Agreement,
from and after the Distribution Date, SEACOR Marine shall indemnify, defend and
hold harmless the SEACOR Indemnitees from and against any and all Indemnifiable
Losses of the SEACOR Indemnitees to the extent arising out of, by reason of or
otherwise in connection with (a) the SEACOR Marine Liabilities or alleged SEACOR
Marine Liabilities, including any breach by any member of the SEACOR Marine
Group of any provision of this Section 3.2 and (b) any breach by any member of
the SEACOR Marine Group of this Agreement. This Agreement is not intended to
address, and should not be interpreted to address, the matters specifically and
expressly covered by the Ancillary Agreements unless such Ancillary Agreement
expressly provides that this Agreement applies to any matter in such Ancillary
Agreement.

Section 3.3    Procedures for Indemnification
(a)

(i)     If a claim or demand is made by a Third Party against a SEACOR Marine
Indemnitee or a SEACOR Indemnitee (each, an “Indemnitee”) (a “Third-Party
Claim”) as to which such Indemnitee is entitled to indemnification pursuant to
this Agreement, such Indemnitee shall notify the Party which is or may be
required pursuant to Section 3.1 or Section 3.2 hereof to make such
indemnification (the “Indemnifying Party”) in writing, and in reasonable detail,
of the Third-Party Claim promptly (and in any event by the date (the “Outside
Notice Date”) that is the 15th Business Day after receipt by such Indemnitee of
written notice of the Third-Party Claim); provided, however, that failure to
give such notification shall not affect the indemnification provided hereunder
except to the extent the Indemnifying Party shall have been actually prejudiced
as a result of such failure.
(ii)    Thereafter, the Indemnitee shall deliver to the Indemnifying Party,
promptly (and in any event within 10 Business Days after the Indemnitee’s
receipt thereof), copies of all notices and documents (including court papers)
received by the Indemnitee relating to the Third Party Claim. Notice under this
Section 3.3 shall be provided in accordance with Section 5.6. For the avoidance
of doubt, knowledge of a Third Party Claim by a Person who is an officer or
director of both SEACOR and SEACOR Marine shall not constitute notice for
purposes of this Section 3.3.
(iii)    If a Third Party Claim is made against an Indemnitee, the Indemnifying
Party shall be entitled to participate in the defense thereof and, if it so
chooses and irrevocably acknowledges without condition or reservation its
obligation to fully indemnify the Indemnitee therefor, to assume the defense
thereof with counsel selected by the Indemnifying Party; provided, however, that
such counsel is not reasonably objected to by the Indemnitee. Should the
Indemnifying Party so elect to assume the defense of a Third Party Claim, the
Indemnifying Party shall, within 30 days (or sooner if the nature of the Third
Party Claim so requires), notify the Indemnitee of its intent to do so, and the
Indemnifying Party shall thereafter not be liable to the Indemnitee for legal or
other expenses subsequently incurred by the Indemnitee in connection with the
defense thereof; provided, however, that such Indemnitee shall have the right to
employ counsel to represent such Indemnitee if, in such Indemnitee’s reasonable
judgment, (A) a conflict of interest between such Indemnitee and such
Indemnifying Party exists in respect of such claim which would make
representation of both such parties by one counsel inappropriate or (B) the
Third-Party Claim involves substantially different defenses for the Indemnifying
Party and the Indemnitee, and in such event the fees and expenses of such single
separate counsel shall be paid by such Indemnifying Party. If the Indemnifying
Party assumes such defense, the Indemnitee shall have the right to participate
in the defense thereof and to employ counsel, subject to the proviso of the
preceding sentence, at its own expense, separate from the counsel employed by
the Indemnifying Party, it being understood that the Indemnifying Party shall
control such defense. The Indemnifying Party shall be liable for the fees and
expenses of counsel employed by the Indemnitee for any period during which the
Indemnifying Party has failed to assume the defense thereof (other than during
the period prior to the time the Indemnitee shall have given notice of the Third
Party Claim as provided above).
(iv)    If the Indemnifying Party shall have assumed the defense of a Third
Party Claim, in no event will the Indemnitee admit any Liability with respect
to, or settle, compromise or discharge, any Third Party Claim without the
Indemnifying Party’s prior written consent; provided, however, that the
Indemnitee shall have the right to settle, compromise or discharge such Third
Party Claim without the consent of the Indemnifying Party if the Indemnitee
releases the Indemnifying Party from its indemnification obligation hereunder
with respect to such Third Party Claim and such settlement, compromise or
discharge would not otherwise adversely affect the Indemnifying Party. The
Indemnitee will agree to any settlement, compromise or discharge of a Third
Party Claim that the Indemnifying Party may recommend and that by its terms
obligates the Indemnifying Party to pay the full amount of the Liability in
connection with such Third Party Claim and releases the Indemnitee completely in
connection with such Third Party Claim and that would not otherwise adversely
affect the Indemnitee and does not include a statement or admission of fault,
culpability or failure to act by or on behalf of the Indemnitee. If an
Indemnifying Party elects not to assume the defense of a Third Party Claim, or
fails to notify an Indemnitee of its election to do so as provided herein, such
Indemnitee may compromise, settle or defend such Third


9

--------------------------------------------------------------------------------




Party Claim; provided that the Indemnitee shall not compromise or settle such
Third Party Claim without the consent of the Indemnifying Party, which consent
is not to be unreasonably withheld.
(v)    Notwithstanding the foregoing, the Indemnifying Party shall not be
entitled to assume the defense of any Third Party Claim (and shall be liable for
the fees and expenses of counsel incurred by the Indemnitee in defending such
Third Party Claim) if the Third Party Claim seeks an order, injunction or other
equitable relief or relief for other than money damages against the Indemnitee
which the Indemnitee reasonably determines, after conferring with its counsel,
cannot be separated from any related claim for money damages. If such equitable
relief or other relief portion of the Third Party Claim can be so separated from
that for money damages, the Indemnifying Party shall be entitled to assume the
defense of the portion relating to money damages.
(b)In the event of payment by an Indemnifying Party to any Indemnitee in
connection with any Third Party Claim, such Indemnifying Party shall be
subrogated to and shall stand in the place of such Indemnitee as to any events
or circumstances in respect of which such Indemnitee may have any right or claim
relating to such Third-Party Claim against any claimant or plaintiff asserting
such Third Party Claim. Such Indemnitee shall cooperate with such Indemnifying
Party in a reasonable manner, and at the cost and expense of such Indemnifying
Party, in prosecuting any subrogated right or claim.
(c)SEACOR Marine shall, and shall cause the other SEACOR Marine Indemnitees to,
and SEACOR shall, and shall cause the other SEACOR Indemnitees to, cooperate as
may reasonably be required in connection with the investigation, defense and
settlement of any Third Party Claim. In furtherance of this obligation, the
Parties agree that if an Indemnifying Party chooses to defend or to compromise
or settle any Third Party Claim, SEACOR or SEACOR Marine, as the case may be,
shall use its reasonable best efforts to make available to the other Party, upon
written request, the former and then current directors, officers, employees and
agents of SEACOR or any member the SEACOR Marine Group (as applicable) as
witnesses and any Records or other documents within its control or which it
otherwise has the ability to make available, to the extent that any such Person,
Records or other documents may reasonably be required in connection with such
defense, settlement or compromise. At the request of an Indemnifying Party, an
Indemnitee shall enter into a reasonably acceptable joint defense agreement.
(d)The remedies provided in this Article III shall be cumulative and shall not
preclude assertion by any Indemnitee of any other rights or the seeking of any
and all other remedies against any Indemnifying Party.

Section 3.4    Indemnification Payments
(a)Indemnification required by this Article III shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or an Indemnifiable Loss is incurred. If
the Indemnifying Party fails to make an indemnification payment required by this
Article III within 30 days after receipt of a bill therefore or notice that an
Indemnifiable Loss has been incurred, the Indemnifying Party shall also be
required to pay interest on the amount of such indemnification payment, from the
date of receipt of the bill or notice of the Indemnified Loss to but not
including the date of payment, at the Applicable Rate.
(b)The amount of any claim by an Indemnitee under this Agreement shall be
reduced to reflect any insurance proceeds actually received (net of costs or any
mandatory premium increases) by any Indemnitee that result from the
Indemnifiable Losses that gave rise to such indemnity. Notwithstanding the
foregoing, no Indemnitee will be obligated to seek recovery for any
Indemnifiable Losses from any Third Party before seeking indemnification under
this Agreement and in no event will an Indemnifying Party's obligation to
indemnify and hold harmless any Indemnitee pursuant to this Agreement be
conditioned upon the status of the recovery of any offsetting amounts from any
such Third Party.
(c)For all Tax purposes and to the extent permitted by applicable Law, the
Parties hereto shall treat any payment made pursuant to this Article III as a
capital contribution or a distribution, as the case may be, immediately prior to
the Distribution.

ARTICLE IV
ACCESS TO INFORMATION

Section 4.1    Provision of Corporate Records
(a)Except as specifically provided in Article III (in which event the provisions
of such Article will govern), at all times from and after the Distribution Date,
upon the prior written request by SEACOR Marine for specific and identified
agreements, documents, books, records or files including accounting and
financial records (collectively, “Records”) which relate to SEACOR Marine or the
conduct of the SEACOR Marine Business up to the Effective Time, or which SEACOR
Marine determines are reasonably necessary or advisable in order for SEACOR
Marine to prepare its financial statements and any reports or filings to be made
with any Governmental Authority, SEACOR shall arrange, as soon as reasonably
practicable following the receipt of such request, to provide appropriate copies
of such Records (or the originals thereof if SEACOR Marine has a reasonable need
for such originals) in the possession or control of SEACOR, but only to the
extent such items are not already in the possession or control of the requesting
Party.


10

--------------------------------------------------------------------------------




(b)Except as specifically provided in Article III (in which event the provisions
of such Article will govern), at all times from and after the Distribution Date,
upon the prior written request by SEACOR for specific and identified Records
which relate to SEACOR or the conduct of the SEACOR Business up to the Effective
Time, or which SEACOR determines are reasonably necessary or advisable (i) for
use in any Action or in to satisfy audit, accounting, claims, regulatory,
litigation or other similar legal or regulatory requirements or (ii) to comply
with reporting, disclosure, filing or other requirements imposed on SEACOR or
its Affiliates (including without limitation under applicable securities and tax
laws) by a Governmental Authority, SEACOR Marine shall arrange, as soon as
reasonably practicable following the receipt of such request, to provide
appropriate copies of such Records (or the originals thereof if SEACOR has a
reasonable need for such originals) in the possession or control of SEACOR
Marine or any of the SEACOR Marine Subsidiaries, but only to the extent such
items are not already in the possession or control of the requesting Party.

Section 4.2    Access to Information
Except as specifically provided in Article III (in which event the provisions of
such Article will govern), from and after the Distribution Date, each of SEACOR
and SEACOR Marine shall afford to the other and its authorized Representatives
reasonable access during normal business hours, subject to appropriate
restrictions for classified, privileged or confidential information, to the
Representatives, properties, and Records, in the possession of or in the control
of the non-requesting Party and its Subsidiaries insofar as such access is
reasonably required by the requesting Party and relates to such other Party or
the conduct of its business prior to the Effective Time.

Section 4.3    Witnesses; Documents and Cooperation in Actions
(a)At all times from and after the Distribution Date, each of SEACOR and SEACOR
Marine shall use their commercially reasonable efforts to make available to the
other, upon reasonable written request, its and its Subsidiaries’ former and
then current Representatives as witnesses and any Records within its control or
which it otherwise has the ability to make available, to the extent that such
Persons or Records may reasonably be required in connection with the prosecution
or defense of any Action in which the requesting Party may from time to time be
involved. This provision shall not apply to any Action brought by one Party
against another Party (as to which production of documents and witnesses shall
be governed by applicable discovery rules).
(b)Without limiting any provision of this Section 4.3, the Parties shall, and
shall cause the members of their respective Groups to, cooperate and consult to
the extent reasonably necessary with respect to any Actions.
(c)In connection with any matter contemplated by this Section 4.3, the Parties
will enter into a mutually acceptable joint defense agreement so as to maintain
to the extent practicable any applicable attorney-client privilege or work
product immunity of any member of the SEACOR Group and any member of the SEACOR
Marine Group.

Section 4.4    Confidentiality
(a)SEACOR and the SEACOR Subsidiaries, on the one hand, and SEACOR Marine and
the SEACOR Marine Subsidiaries on the other hand, shall not use or permit the
use of and shall keep, and shall cause their respective Representatives to keep,
confidential all information concerning the other Party in their possession,
their custody or under their control to the extent such information, (i) relates
to or was acquired during the period up to the Effective Time, (ii) relates to
any Ancillary Agreement, (iii) is obtained in the course of performing services
for the other Party pursuant to any Ancillary Agreement or (iv) is based upon or
is derived from information described in the preceding clauses (i), (ii) or
(iii), and each Party shall not (without the prior written consent of the other)
otherwise release or disclose such information to any other Person, except such
Party’s auditors, attorneys, consultants and advisors, unless compelled to
disclose such information by judicial or administrative process or unless such
disclosure is required by Law and such Party has used commercially reasonable
efforts to consult with the other affected Party or Parties prior to such
disclosure. Each Party shall be deemed to have satisfied its obligation to hold
confidential any information concerning or owned by the other Party or such
Party’s Group, if it exercises the same care as it takes to preserve
confidentiality for its own similar information. The covenants in this
Section 4.4 shall survive the transactions contemplated by this Agreement and
shall continue indefinitely; provided, however, that the covenants in this
Section 4.4 shall terminate with respect to any information not constituting a
trade secret under applicable Law on the fourth anniversary of the Distribution
Date (but any such termination shall not terminate or otherwise limit any other
covenant or restriction regarding the disclosure or use of such information
under any Ancillary Agreement or other agreement, instrument or legal
obligation). This Section 4.4 shall not apply to information (a) that has been
in the public domain through no fault of such Party, (b) that has been later
lawfully acquired from other sources by such Party, provided that such source is
not and was not bound by a confidentiality agreement, (c) the use or disclosure
of which is permitted by this Agreement or any other Ancillary Agreement or any
other agreement entered into pursuant hereto, (d) that is immaterial and its
disclosure is required as part of the conduct of that Party’s business and would
not reasonably be expected to be detrimental to the interests of the other Party
or (e) that the other Party has agreed in writing may be so used or disclosed.
(b)If any Party, or any member of such Party’s Group, either determines that it
is required to disclose pursuant to applicable Law, or receives any demand under
lawful process or from any Governmental Authority to disclose or provide,


11

--------------------------------------------------------------------------------




information of the other Party (or any member of such Party’s Group) that is
subject to the confidentiality provisions of Section 4.4(a), such Party shall
notify the other Party prior to disclosing or providing such information and
shall cooperate at the expense of the requesting Party in seeking any reasonable
protective arrangements requested by such other Party. Subject to the foregoing,
the Person that received such request may thereafter disclose or provide such
information if and to the extent required by such Law or by lawful process or
such Governmental Authority; provided, however, that the Person shall only
disclose such portion of the information as required to be disclosed or
provided.

Section 4.5    Privileged Matters
Except as may be otherwise provided in an Ancillary Agreement, the Parties
recognize that legal and other professional services that have been and will be
provided prior to the Distribution Date have been and will be rendered for the
benefit of SEACOR, the members of the SEACOR Group and the members of the SEACOR
Marine Group, and that each of the members of the SEACOR Group, and each of the
members of the SEACOR Marine Group should be deemed to be the client for the
purposes of asserting all privileges which may be asserted under applicable Law.
To allocate the interests of each Party in the information as to which any Party
is entitled to assert a privilege, the Parties agree as follows:
(a)SEACOR shall be entitled, in perpetuity, to control the assertion or waiver
of all privileges in connection with privileged information which relates solely
to the SEACOR Business (other than with respect to Liabilities as to which
SEACOR Marine is required to provide indemnification under Article III), whether
or not the privileged information is in the possession of or under the control
of SEACOR, SEACOR Marine or any member of either Party’s Group. SEACOR shall
also be entitled, in perpetuity, to control the assertion or waiver of all
privileges in connection with privileged information that relates solely to the
subject matter of any claims constituting SEACOR Liabilities, or other
Liabilities as to which it is required to provide indemnification under
Article III, now pending or which may be asserted in the future, whether or not
the privileged information is in the possession of or under the control of
SEACOR, SEACOR Marine or any member of either Party’s Group.
(b)SEACOR Marine shall be entitled, in perpetuity, to control the assertion or
waiver of all privileges in connection with privileged information which relates
solely to the SEACOR Marine Business (other than with respect to Liabilities as
to which SEACOR is required to provide indemnification under Article III),
whether or not the privileged information is in the possession of or under the
control of SEACOR, SEACOR Marine or any member of either Party’s Group. SEACOR
Marine shall also be entitled, in perpetuity, to control the assertion or waiver
of all privileges in connection with privileged information which relates solely
to the subject matter of any claims constituting SEACOR Marine Liabilities, or
other liabilities as to which it is required to provide indemnification under
Article III, now pending or which may be asserted in the future, in any lawsuits
or other proceedings initiated against or by SEACOR Marine, whether or not the
privileged information is in the possession of SEACOR Marine or under the
control of SEACOR, SEACOR Marine or any member of either Party’s Group.
(c)The Parties agree that they shall have a shared privilege, with equal right
to assert or waive, subject to the restrictions in this Section 4.5, with
respect to all privileges not allocated pursuant to the terms of Sections 4.5(a)
and (b).
(d)No Party may waive any privilege which could be asserted under any applicable
Law, and in which the other Party has a shared privileged, without the consent
of the other Party, which consent shall not be unreasonably withheld or delayed,
except to the extent reasonably required in connection with any Third-Party
Claims or as provided in subsection (e) below. Consent shall be in writing, or
shall be deemed to be granted unless written objection is made within 20 days
after notice upon the other Party requesting such consent.
(e)In the event of any litigation or dispute between or among the Parties, any
Party and a Subsidiary of the other Party, or a Subsidiary of one Party and a
Subsidiary of the other Party, either such Party may waive a privilege in which
the other Party has a shared privilege, without obtaining the consent of the
other Party, provided, however, that such waiver of a shared privilege shall be
effective only as to the use of information with respect to the litigation or
dispute between the Parties and/or their Subsidiaries, and shall not operate as
a waiver of the shared privilege with respect to any Third-Party Claims.
(f)If a dispute arises between or among the Parties or their respective
Subsidiaries regarding whether a privilege should be waived to protect or
advance the interest of any Party, each Party agrees that it shall negotiate in
good faith, shall endeavor to minimize any prejudice to the rights of the other
Party, and shall not unreasonably withhold consent to any request for a waiver
by the other Party. Each Party hereto specifically agrees that it will not
withhold consent to a waiver for any purpose except to protect its own
legitimate interests.
(g)Upon receipt by any Party or by any Subsidiary thereof of any subpoena,
discovery or other request which arguably calls for the production or disclosure
of information subject to a shared privilege or as to which another Party has
the sole right hereunder to assert a privilege, or if any Party obtains
knowledge that any of its or any of its Subsidiaries’ current or former
Representatives have received any subpoena, discovery or other request which
arguably calls for the production or disclosure of such privileged information,
such Party shall promptly notify the other Party of the existence of the request
and shall provide the other Party a reasonable opportunity to review the
information and to assert any rights it or they may have under this Section 4.5
or otherwise to prevent the production or disclosure of such privileged
information.


12

--------------------------------------------------------------------------------




(h)The transfer of all Records and other information pursuant to this Agreement
is made in reliance on the agreement of SEACOR and SEACOR Marine, as set forth
in Sections 4.2, 4.4 and 4.5, to maintain the confidentiality of privileged
information and to assert and maintain all applicable privileges. The access to
information being granted pursuant to Sections 4.1, 4.2, and 4.3 hereof, the
agreement to provide witnesses and individuals pursuant to Sections 4.2 and 4.3
hereof, the furnishing of notices and documents and other cooperative efforts
contemplated by Section 4.3 hereof, and the transfer of privileged information
between and among the Parties and their respective Subsidiaries, Affiliates and
Representatives pursuant to this Agreement shall not be deemed a waiver of any
privilege that has been or may be asserted under this Agreement or otherwise.

Section 4.6    Ownership of Information
Any information owned by one Party or any of its Subsidiaries that is provided
to a requesting Party pursuant to Article III or this Article IV shall be deemed
to remain the property of the providing Person. Unless specifically set forth
herein, nothing contained in this Agreement shall be construed as granting or
conferring rights of license or otherwise in any such information.

Section 4.7    Cost of Providing Records and Information
A Party requesting Records, information or access to Representatives, witnesses
or properties, under Articles III or IV, agrees to reimburse the other Party and
its Subsidiaries for the reasonable out-of-pocket costs, if any, incurred in
seeking to satisfy the request of the requesting Party.

Section 4.8    Retention of Records
Except (a) as provided in the Tax Matters Agreement or (b) when a longer
retention period is otherwise required by Law or agreed to in writing, the
SEACOR Group and the SEACOR Marine Group shall retain all Records relating to
the SEACOR Business and the SEACOR Marine Business as of the Effective Time for
the periods of time provided in each Party’s record retention policy (with
respect to the documents of such party and without regard to the Distribution or
its effects) as in effect on the Distribution Date. Notwithstanding the
foregoing, in lieu of retaining any specific Records, SEACOR or SEACOR Marine
may offer in writing to deliver such Records to the other and, if such offer is
not accepted within 90 days, the offered Records may be destroyed or otherwise
disposed of at any time. If a recipient of such offer shall request in writing
prior to the scheduled date for such destruction or disposal that any of Records
proposed to be destroyed or disposed of be delivered to such requesting Party,
the Party proposing the destruction or disposal shall promptly arrange for
delivery of such of the Records as was requested (at the cost of the requesting
Party).

Section 4.9    Other Agreements Providing for Exchange of Information
The rights and obligations granted under this Article IV are subject to any
specific limitations, qualifications or additional provisions on cooperation,
access to information, privilege and the sharing, exchange or confidential
treatment of information set forth in any Ancillary Agreement or in any other
agreement to which a member of the SEACOR Group and a member of the SEACOR
Marine Group are parties.

Section 4.10    Policies and Best Practices
Without representation or warranty, SEACOR Marine and SEACOR shall continue to
be permitted to share, on a confidential basis, “best practices” information and
materials (such as policies, workflow templates and standard form contracts).

Section 4.11    Compliance with Laws and Agreements
Nothing in this Article IV shall be deemed to require any Person to provide any
information if doing so would, in the opinion of counsel to such Person, be
inconsistent with any legal or constitutional obligation applicable to such
Person.

ARTICLE V
MISCELLANEOUS

Section 5.1    Complete Agreement; Construction
This Agreement, including the Schedules, and the Ancillary Agreements shall
constitute the entire agreement between the Parties with respect to the subject
matter hereof and shall supersede all previous negotiations, commitments and
writings with respect to such subject matter.

Section 5.2    Ancillary Agreements
Except as may be expressly stated herein, this Agreement is not intended to
address, and should not be interpreted to address, the matters specifically and
expressly covered by the Ancillary Agreements.


13

--------------------------------------------------------------------------------





Section 5.3    Counterparts
This Agreement may be executed in one or more counterparts, all of which shall
be considered one and the same agreement, and shall become effective when one or
more such counterparts have been signed by each of the Parties and delivered to
the other Party.

Section 5.4    Survival of Agreements
Except as otherwise contemplated by this Agreement, all covenants and agreements
of the Parties contained in this Agreement shall survive the Distribution Date.

Section 5.5    Distribution Expenses
Except as otherwise expressly set forth in this Agreement or any Ancillary
Agreement, all costs and expenses incurred on or prior to the Distribution Date
(whether or not paid on or prior to the Distribution Date) in connection with
the preparation, execution, delivery, printing and implementation of this
Agreement and any Ancillary Agreement, the Registration Statement, the
Distribution and the consummation of the transactions contemplated thereby,
shall be charged to and paid by SEACOR. Such expenses shall be deemed to be
SEACOR Liabilities. Except as otherwise set forth in this Agreement or any
Ancillary Agreement, each Party shall bear its own costs and expenses incurred
after the Distribution Date. Any amount or expense to be paid or reimbursed by
any Party to any other Party shall be so paid or reimbursed promptly after the
existence and amount of such obligation is determined and written demand
therefor is made.

Section 5.6    Notices
All notices and other communications hereunder shall be in writing, shall
reference this Agreement and shall be hand delivered or mailed by registered or
certified mail (return receipt requested) to the Parties at the following
addresses (or at such other addresses for a Party as shall be specified by like
notice) and will be deemed given on the date on which such notice is received:
To SEACOR:
SEACOR Holdings, Inc.
2200 Eller Drive
P.O. Box 13038
Fort Lauderdale, FL 33316
Attention: Chief Legal Officer
To SEACOR Marine:
SEACOR Marine Holdings Inc.
7910 Main Street, 2nd Floor
Houma, LA 70360
Attention: Corporate Secretary

Section 5.7    Waivers
The failure of any Party to require strict performance by any other Party of any
provision in this Agreement will not waive or diminish that Party’s right to
demand strict performance thereafter of that or any other provision hereof.

Section 5.8    Amendments
Subject to the terms of Sections 5.11 and 5.13 hereof, this Agreement may not be
modified or amended except by an agreement in writing signed by each of the
Parties.

Section 5.9    Assignment
This Agreement shall not be assignable, in whole or in part, directly or
indirectly, by any Party without the prior written consent of the other Party,
and any attempt to assign any rights or obligations arising under this Agreement
without such consent shall be void; provided, however, that either Party may
assign this Agreement to a purchaser of all or substantially all of the
properties and assets of such Party so long as such purchaser expressly assumes,
in a written instrument in form reasonably satisfactory to the non-assigning
Party, the due and punctual performance or observance of every agreement and
covenant of this Agreement on the part of the assigning Party to be performed or
observed.

Section 5.10    Successors and Assigns
The provisions to this Agreement shall be binding upon, inure to the benefit of
and be enforceable by the Parties and their respective successors and permitted
assigns.

Section 5.11    Termination
This Agreement (including Article III hereof) may be terminated and the
Distribution may be amended, modified or abandoned at any time prior to the
Distribution by and in the sole discretion of SEACOR without the approval of
SEACOR Marine or the stockholders of SEACOR. In the event of such termination,
no Party shall have any liability of any kind to any other Party


14

--------------------------------------------------------------------------------




or any other Person. After the Distribution, this Agreement may not be
terminated except by an agreement in writing signed by the Parties; provided,
however, that Article III shall not be terminated or amended after the
Distribution in respect of a Third Party beneficiary thereto without the consent
of such Person.

Section 5.12    Subsidiaries
Each of the Parties shall cause to be performed, and hereby guarantees the
performance of, all actions, agreements and obligations set forth herein to be
performed by any entity that is contemplated to be a Subsidiary of such Party
after the Distribution Date.

Section 5.13    Third-Party Beneficiaries
This Agreement is solely for the benefit of the Parties and their respective
Subsidiaries and Affiliates and shall not be deemed to confer upon any other
Person any remedy, claim, liability, reimbursement, cause of action or other
right in excess of those existing without reference to this Agreement.

Section 5.14    Title and Headings
Titles and headings to Sections herein are inserted for convenience of reference
only and are not intended to be a part of or to affect the meaning or
interpretation of this Agreement.

Section 5.15    Schedules
The Schedules shall be construed with and as an integral part of this Agreement
to the same extent (except as set forth in the last sentence of Section 5.1) as
if the same had been set forth verbatim herein.

Section 5.16    Governing Law
THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN THE
STATE OF NEW YORK.

Section 5.17    Waiver of Jury Trial
The Parties hereby irrevocably waive any and all right to trial by jury in any
legal proceeding arising out of or related to this Agreement.

Section 5.18    Specific Performance
From and after the Distribution, in the event of any actual or threatened
default in, or breach of, any of the terms, conditions and provisions of this
Agreement, the Parties agree that the Party to this Agreement who is or is to be
thereby aggrieved shall have the right to specific performance and injunctive or
other equitable relief of its rights under this Agreement, in addition to any
and all other rights and remedies at Law or in equity, and all such rights and
remedies shall be cumulative. The Parties agree that, from and after the
Distribution, the remedies at Law for any breach or threatened breach of this
Agreement, including monetary damages, are inadequate compensation for any loss,
that any defense in any action for specific performance that a remedy at Law
would be adequate is hereby waived, and that any requirements for the securing
or posting of any bond with such remedy are hereby waived.

Section 5.19    Severability
In the event any one or more of the provisions contained in this Agreement
should be held invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein and
therein shall not in any way be affected or impaired thereby. The Parties shall
endeavor in good faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions, the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.


15

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the day and year first above written.
 
SEACOR HOLDINGS INC.
 
 
By:
/s/ BILL LONG
Name:
Bill Long
Title:
Executive Vice President, Chief Legal Officer and Corporate Secretary
 
 
 
SEACOR MARINE HOLDINGS INC.
 
 
By:
/s/ MATTHEW CENAC
Name:
Matthew Cenac
Title:
Executive Vice President, Chief Financial Officer



16